         Case 2:18-cv-00615-PLD Document 81 Filed 07/09/19 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA



STEWART ABRAMSON and JAMES                            CIVIL ACTION
EVERETT SHELTON,individually and on
behalf of a class of all persons and entities         NO. 18-cv-615-RCM
similarly situated,

                      Plaintiffs,
       v.

AGENTRA,LLC,KAREN MARIE
EDWARDS,ANGELIC MARKETING
GROUP,L.L.C, THERESA JONES and
MATTHEW JONES,

                      Defendants.



                               CERTIFICATE OF SERVICE

       I, James McNally, Esquire, do hereby certify that on the 8t" day of July, 2019, I served

via U.S. Mail and electronic mail a true and correct copy of the Motion to Withdraw As Counsel,

upon the following non ECF users:

Angelic Marketing Group, L.L.C.
Matthew Jones, Owner
200 S Virginia Street 8th Floor, No. 80393
Reno, Nevada 89501
Matt ,an~elicmarketinggroup com

Matthew Jones
6457 Meadow Valley Lane
Reno, Nevada 89519
Matt(a,angelicmarketinggroup.com
           Case 2:18-cv-00615-PLD Document 81 Filed 07/09/19 Page 2 of 2



                                            COHEN,SEGLIAS,PALLAS,
                                            GREENHALL & FURMAN,P.0

                                            By:        /s/ James McNally
                                                  James McNally Esquire (#78341)
                                                  525 William Penn Place, Suite 3005
                                                  Pittsburgh, PA 15219
                                                  412.434.5530
                                                  jmcnally@cohenseglias.com
                                                  Attorneysfog Defendants Angelic
                                                  Marketing Group, L.L.C. and Matthew
                                                  Jones

Dated: July 9, 2019




560~479.1 »T4-0001
